DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-28 are pending for examination.  Claims 1-20 were cancelled in a preliminary amendment filed 05/04/2020.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 05/07/2020 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Allowable Subject Matter
Claims 21-28 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claim 21 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 21: “…a virtualization unit to provide for the processor to intercept an interrupt occurring in the VM and to cause the processor to exit the VM, wherein the interrupt is from a hardware agent external to the processor and is to initiate a sampling interval; and an execution unit to execute a software agent in the root mode to collect tracing information during the sampling interval.”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Tashiro et al. (U.S. Patent Application Publication No. US 2014/0259011 A1), hereinafter “Tashiro”

	Tashiro: Figs. 8A-8C and Tashiro: ¶ 0069 teach a hypervisor (VMM) that obtains, e.g., sampling interval information.  Then, a signal is sent to VMs for information collection.
	Tashiro: ¶ 0070 teaches that trace information is collected from the VMs once the sampling interval has expired.  Processing for the VMs is executed in a non-root mode (Tashiro: ¶ 0045-0046).
	Tashiro: ¶ 0071-0072 teach collecting symbol information in response to an exit event of a process in the hypervisor.
	Although conceptually similar to the claimed invention of the instant application, Tashiro does not teach a virtualization unit to provide for the processor to intercept an .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Neiger et al. (U.S. Patent No. US 8,286,162 B2); teaching apparatuses, methods, and systems for delivering an interrupt to a virtual processor.  In one embodiment, an apparatus includes an interface to receive an interrupt request, delivery logic, and exit logic.  The delivery logic is to determine, based on an attribute of the interrupt request, whether the interrupt request is to be delivered to the virtual processor.  The exit logic is to transfer control to a host if the delivery logic determines that the interrupt request is not to be delivered to the virtual processor.
Tashiro
Pape (U.S. Patent Application Publication No. US 2015/0121135 A1); teaching run-time, event-driven virtual machine introspection of the target guest virtual machine.  A component can specify events that are of interest to the component for introspection of a target guest virtual machine of a hypervisor.  The hypervisor detects an introspection event generated by a target guest virtual machine and determines whether the introspection event is of interest for handling by a component coupled to the hypervisor.  If so, the hypervisor alerts the component about the introspection event and provides information associated with the introspection event to the component.  The component thereby receives notification of occurrence of the introspection event from the hypervisor and may obtain information associated with the introspection event.


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114